Citation Nr: 0514263	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), including whether service 
connection for the disorder may be granted.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals of a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the Waco, 
Texas, Regional Office (the RO) of the Department of Veterans 
Affairs (VA)

The veteran served on active duty from April 1966 to March 
1969.  Service records indicate service in the Republic of 
Vietnam.

In an October 2002 rating decision, the RO determined that 
new and material evidence had not been submitted with regard 
to a claim of entitlement to service connection for PTSD, and 
that this claim had not been reopened.  In that rating 
decision the RO also denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected postoperative residuals of a right inguinal hernia.  
The veteran indicated disagreement with those decisions and, 
after being issued a statement of the case, perfected his 
appeal of those issues by submitting a substantive appeal (VA 
Form 9) in February 2003.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the RO, in February 2005.  A 
transcript of that hearing has been associated with the 
veteran's VA claims file.

The issue of entitlement to a compensable evaluation for 
service-connected postoperative residuals of a right inguinal 
hernia is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, but did not file a timely appeal.

2.  The evidence received since the RO's July 1996 rating 
decision is of such significance that it raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.

3.  The occurrence of purported in-service stressors is not 
verified by credible supporting evidence.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision in which service connection 
for PTSD was denied is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the July 1996 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for PTSD.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
that is sufficient to reopen his claim, which was denied in a 
July 1996 rating decision.  This issue is discussed below, as 
is his claim of entitlement to service connection for PTSD.  
He is also seeking a compensable evaluation for his service-
connected postoperative residuals of a right inguinal hernia, 
which he alleges are more severe than currently rated.  This 
latter issue is discussed in the remand section of this 
decision.


Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

In the instant case, the Board has determined that new and 
material evidence has been submitted with regard to the 
veteran's claim of entitlement to service connection for 
PTSD, and that this claim has been reopened.  Accordingly, 
any outstanding deficiencies in the VA's obligations to 
notify and assist the veteran under the VCAA are not, with 
regard to that specific aspect of his claim, prejudicial to 
him; see Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
[nonprejudicial error is an error that did not affect the 
essential fairness of the adjudication].  

However, since the reopened claim of entitlement to service 
connection for PTSD is also adjudicated herein, VA is 
obligated to ensure that its duty to assist under the VCAA is 
satisfied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating decision and statement of the case 
issued in this case of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim. 

In addition, a letter was sent to the veteran by the RO in 
August 2002 that was specifically intended to address the 
requirements of the VCAA.  While this letter referenced his 
attempt to reopen his claim, it also explained the various 
evidentiary requirements as they pertained to claims for 
service connection.  The RO noted that his claims file had 
been retrieved, and that VA treatment records had been 
obtained.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO informed the veteran that the RO 
would help him get such things as medical records, employment 
records, or records from other Federal agencies.  The letter 
also stated that a VA examination would be provided, or a 
medical opinion obtained, if one was necessary to make a 
decision on the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 letter informed the veteran that if he wanted 
VA to obtain private medical records for him, he should 
provide information as to such treatment.  He was asked to 
complete VA Form 21-4142, Authorization for Release of 
Information, for each facility where he was treated.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 VCAA letter told the 
veteran "tell us about any additional information or 
evidence that you want us to try to get for you."  (Emphasis 
added.)  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim of 
entitlement to service connection for PTSD.  The August 2002 
letter properly notified the veteran of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on his behalf.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  It has also obtained the veteran's service 
personnel records.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  At 
his request, he was accorded a personal hearing before the 
Board; the transcript of that hearing is of record.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board in particular must point out that the veteran has 
been requested on several occasions to furnish the specific 
information needed to seek verification of his alleged 
stressors.  Such requests were made of him in December 1995, 
in conjunction with his original claim, without response from 
him; in April 2003, when he requested that his claim be 
reopened, again without response from him; and in February 
2005, when such information was sought by the undersigned at 
the veteran's personal hearing, at which time he was afforded 
an additional 30 days within which to present information but 
failed to do so.  

It has been held that the duty to assist is not a unilateral 
obligation on VA; while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under statutory law, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A. § 5107(a); see Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's reopened claim of entitlement to service connection 
for PTSD has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
including whether service connection may be granted

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in 2002, subsequent to this date.  Therefore, the latter 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

The "old evidence"

The veteran's claim of entitlement to service connection for 
PTSD was previously denied by VA, in a July 1996 RO rating 
decision from which the veteran did not appeal.

Of record at the time of the July 1996 rating decision were 
the veteran's service medical records.  These records, to 
include the reports of periodic and separation medical 
examinations, do not reflect the presence of either PTSD or 
any other mental disorder.

VA medical records dated in 1995 and 1996 show treatment for 
"possible PTSD," a diagnostic impression suggesting PTSD, 
and diagnoses to include "rule out PTSD."

The July 1996 RO rating decision

In a July 1996 rating decision, the RO denied the veteran's 
claim for service connection for PTSD on the basis that, 
while the VA outpatient records show complaints of PTSD, they 
did not reflect a clinical diagnosis of PTSD that might be 
connected to Vietnam service.  The RO notified the veteran of 
this decision and of his appellate rights by letter dated in 
August 1996.  The veteran did not appeal the decision within 
one year of notification of the denial.

Additional evidence

Relevant evidence submitted since the RO issued its July 1996 
rating decision includes VA medical records dated between 
2000 and 2002.  These records include a VA PTSD assessment 
dated in December 2000 reflecting the results of diagnostic 
testing and indicating diagnoses to include PTSD, chronic, 
delayed onset. 

Analysis

As noted above, the veteran's claim of entitlement to service 
connection for PTSD was denied in a July 1996 RO rating 
decision.  The veteran was notified of that decision and did 
not appeal.  The July 1996 decision thus became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  The veteran's claim may therefore be 
reopened only upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).

In essence, the RO denied the veteran's claim in July 1996 
because it determined that the medical evidence did not 
demonstrate that PTSD had been diagnosed.  The evidence 
associated with his claims file since that date includes a VA 
medical assessment showing that PTSD was now diagnosed.  This 
evidence is new, in that it is information that had not 
previously been known, and material, in that it goes directly 
to one of the factors, the presence of a current disability, 
upon which service connection is predicated.

In brief, new and material evidence, of such significance 
that it raises a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD, has been 
submitted subsequent to July 1996, when the RO previously 
denied that claim.  His claim of entitlement to service 
connection for PTSD, accordingly, has been reopened.

The laws and regulations that are pertinent to claims for 
service connection are set forth above, and need not be 
repeated.

Service connection for PTSD requires medical evidence 
diagnosing this condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

The veteran's service personnel records show that he was 
stationed in the Republic of Vietnam from July 1968 to March 
1969.  These records show that his in-service occupation was 
that of heavy equipment repairman.

In November 1995, the veteran first claimed entitlement to 
service connection for PTSD.  In December 1995, the RO 
requested, by letter, that he furnish detailed information 
with regard to the specific traumatic incident or incidents 
that produced his claimed PTSD, including dates and places 
thereof; and that he furnish any reports from private 
physicians, if any, who have treated him for PTSD since his 
discharge from service.  No response to this letter was 
received from the veteran.

A November 1995 VA treatment record shows a history, as 
furnished by the veteran, of seeing combat in Vietnam and of 
having "many of his friends...killed."  The report notes 
diagnoses to include mixed personality disorder, anxiety 
disorder, rule out PTSD, rule out depression, rule out 
psychosis.

A VA treatment record dated in December 1995 shows that the 
veteran was referred to the PTSD program for evaluation of 
possible PTSD.  This record notes a history, as furnished by 
the veteran, of making close friendships during basic 
training, to include one friend who he later heard had been 
killed.  The record notes a diagnostic impression suggesting 
chronic PTSD.  

As noted above, the RO denied the veteran's claim in July 
1996, a decision from which the veteran did not appeal.

In June 2002, the veteran again requested service connection 
for PTSD.  A December 2000 VA treatment record indicates 
diagnoses to include chronic PTSD; this record does not set 
forth any history of PTSD stressors, as either cited by the 
veteran or obtained on review of his claims file.  A July 
2002 VA treatment record shows that the veteran reported at 
that time a history of unwanted sexual advances while on 
military duty.  

In April 2003, the RO again requested, by letter, that the 
veteran furnish evidence with regard to his claim for service 
connection for PTSD.  The RO again requested that he provide 
a complete detailed description of the specific traumatic 
incident or incidents that produced the stress that resulted 
in his claimed PTSD, to include dates and places the incident 
or incidents occurred, and the unit to which he was assigned 
or attached at the time.  He was also requested to furnish 
names if the incident or incidents involved the death of one 
or more friends.  He was further requested to furnish reports 
from private physicians who had treated him for PTSD since 
his discharge from service and, if he had been treated at a 
VA facility, to furnish the dates and places of such 
treatment so as to allow VA to obtain the reports thereof.  
Again, there was no response to the letter.  

At the personal hearing in February 2005, the veteran 
testified that had to "help pick up certain body parts," 
and "65-70 percent of the time" performed work other than 
that of equipment repairman operator.  When asked to provide 
names of fellow servicemen who could provide information on 
his purported stressors, he replied, "I can't remember.  I 
can't remember."  He was advised that the purported stressor 
events required substantiation by dates, times and places, 
and that it was necessary for him to be as specific as 
possible; when asked if he had any specific recollections of 
what happened, and when it happened, he replied "You're 
talking about some 30 years ago."  When his representative 
asked him during the hearing, "You must have told [the 
treating physician] that something happened to you, some 
incidents were going on?", the veteran replied, "All this 
stuff, you know.  All these people....All these people, you 
know, were going out and picking up body parts."  

The veteran was advised that he was to be provided with 30 
days from the date of the hearing to furnish VA with 
"specific instances" that would allow VA to verify the 
occurrence of stressor events.  No information was thereafter 
received from the veteran or on his behalf.

As discussed above, in order for service connection to be 
granted for PTSD, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability, or in the case of PTSD, in-service incurrence of 
verified stressors; and (3) medical nexus.  

The medical evidence demonstrates the presence of PTSD since 
approximately December 2000, when this disability was 
conclusively diagnosed on VA treatment.  Hickson element (1), 
a current disability, is satisfied.  

However, with respect to Hickson element (2), in-service 
incurrence of verified stressors, the medical evidence is 
devoid of any findings whereby the PTSD diagnosed in December 
2000 was deemed to be the product of a verified stressor.  
The December 2000 VA medical record, while noting a diagnosis 
of PTSD, does not show that this diagnosis was based on the 
presence of a specific stressor event.  Conversely, the VA 
medical records noting a history of in-service stress as 
cited by the veteran do not show that PTSD was diagnosed on 
such occasions.

In fact, the veteran has not, in the course of seeking 
service connection for PTSD since his original claim 
therefore in 1995, identified with specificity a single 
stressor incident.  He has instead presented generalities, 
such as having to pick up body parts, hearing that a friend 
was killed, and unwanted sexual advances.  

It may be that, as the veteran testified to in February 2005, 
he is incapable of recalling such details due to the passage 
of time or for other reasons.  However, without more specific 
information, these purported stressor events cannot be 
verified.  VA has repeatedly sought such information, without 
a satisfactory response from the veteran.  On two occasions, 
VA requested by letter that he provide specific information; 
these letters went unanswered.  At the February 2005 personal 
hearing, the acting veterans law judge engaged in an 
extensive colloquy with the veteran and through his 
representative, where he was again requested to furnish 
specific information as to stressor incidents.  This effort 
produced no further information from the veteran.  See 
Constantino v. West, 12 Vet. App. 517, 520 (1999) (Observing 
the obligations of VA hearing officers to suggest the 
submission of evidence overlooked by the veteran that would 
support claims).  

The veteran has not furnished any objective evidence 
demonstrating the occurrence of his purported stressors, nor 
has he indicated that any such evidence may be available.  In 
these circumstances, the Board cannot grant the benefit 
sought without The Court has held, with regard to claims for 
service connection for PTSD, that, if the claimed stressor is 
not combat related, the veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and, while it must be supported by credible 
supporting evidence, there is no requirement that 
corroboration only be found in service records.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  


Here, there is no corroborating evidence, either in the 
service records or in any other records.  Because there is no 
credible supporting evidence of the incurrence of the 
veteran's purported in-service stressors, Hickson element 
(2), an in-service incurrence, is not met.  The claim fails 
on that basis.  It must also be pointed out that, in the 
absence of a verified stressor, Hickson element (3), a 
medical nexus, also fails, inasmuch as a nexus cannot be 
demonstrated between two items when one such item is not 
shown to exist. 

In brief, only Hickson element (1) is shown as satisfied with 
regard to the question of service connection for PTSD.  The 
evidence, while noting the current manifestation of PTSD, 
does not include credible evidence that allows verification 
of the purported stressors that form the basis for that 
diagnosis.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened; to that extent, the appeal is granted.

Service connection for PTSD is denied.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claim of entitlement to an increased (compensable) evaluation 
for postoperative residuals of a right inguinal hernia.

With regard to that claim, the Board notes that the veteran 
apparently indicated, at his February 2005 personal hearing, 
that his right inguinal hernia had reoccurred; he described 
having to "push back" his hernia several times a month.  It 
thus appears that his impairment may have worsened since 
October 2002, when he was last accorded a VA examination for 
this disability.  It is the Board's opinion that another, 
more contemporaneous examination of this disability is 
needed.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded a VA 
examination of his postoperative 
residuals of a right inguinal hernia.  
The examiner should be asked to 
thoroughly review the veteran's medical 
records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed.  The examiner should be asked 
to identify the nature and severity of 
all right inguinal hernia repair 
residuals.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefore, 
should be set forth on the examination 
report.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


